Citation Nr: 0510784	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to August 
1951.  He died in July 2002, and the appellant is his 
surviving spouse.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 RO decision, 
which denied the appellant's claim for VA death benefits.    

In February 2004, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The appellant and the veteran were married in a civil 
ceremony in March 2002, with a recognized common law marriage 
beginning no earlier than July [redacted], 2001.

3.  The appellant's marriage to the veteran was terminated by 
his death in early July 2002, the cause of which was not 
service connected, and there were no children born prior to 
or of the marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes are 
not met.  38 U.S.C.A. §§ 1102, 1304, 1318, 1541 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.54, 3.205 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the appellant 
following the initial RO decision in September 2002.  In any 
case, VCAA notice was sent to the appellant prior to the 
transfer of the case to the Board, and, as explained herein 
below, strictly complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the appellant in February 2004, 
the RO advised her of what was required to prevail on her 
claim for recognition as the veteran's surviving spouse for 
the purpose of receiving VA death benefits, what specifically 
VA had done and would do to assist in that claim, and what 
information and evidence the appellant was expected to 
furnish.  The RO specifically informed the appellant that VA 
would assist her in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the appellant had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  The RO also requested the 
appellant to provide it with any evidence or information that 
she may have pertaining to her claim.  

Further, the appellant was provided with a letter in 
September 2002 setting forth the general requirements of 
applicable law pertaining to eligibility of a surviving 
spouse for payment of VA death benefits, and was advised as 
to the nature of the evidence necessary to substantiate her 
claim.  In the September 2002 letter, the RO also informed 
the appellant of the reasons that her claim was denied and 
the evidence it had considered in denying the claim.  The 
general advisements were reiterated in the statement of the 
case issued in March 2003 and in the supplemental statement 
of the case issued in January 2005.  The statement of the 
case and supplemental statement of the case also provided the 
appellant opportunity to identify or submit any evidence she 
wished to be considered in connection with her appeal.  Thus, 
through the denial letter of September 2002, statement of the 
case, and supplemental statement of the case, the RO informed 
the appellant of the information and evidence needed to 
substantiate her claim.  See 38 U.S.C.A. §§ 5102, 5103.  In 
short, the appellant has been notified of the information or 
evidence necessary to substantiate her claim and the parties 
responsible for obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the appellant, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The appellant was afforded the 
opportunity to testify at a personal hearing, but she 
declined.  Further, she did not indicate any records - 
federal or private - for the RO to obtain on her behalf in 
support of her claim.  As this case turns on a legal rather 
than a medical question, it was not necessary to conduct 
medical inquiry in an effort to substantiate the claim.  
38 U.S.C.A.§ 5103A(d).  The appellant has not alleged, nor 
does the record currently reflect, that there exists any 
additionally available evidence for consideration in her 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the appellant.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review.  

II.  Merits of the Claim

A.  Factual Background

The veteran was in receipt of VA disability compensation at 
the 100 percent rate effective since May 1979.  The veteran 
received additional compensation benefits for his dependent 
spouse.  Documentation in the file, to include a copy of a 
death certificate, indicates that the veteran's first wife 
died at the end of May 2001.  

The veteran married his second wife, the appellant, by civil 
ceremony in March 2002, as evidenced by a copy of a marriage 
certificate in the file, and a few days later the veteran 
contacted the VA to add his new wife to his disability 
compensation benefit award.  In early July 2002, the veteran 
died, as evidenced by a copy of a death certificate in the 
file.  In August 2002, the appellant applied for VA death 
benefits, by way of filing VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  She 
indicated that she was not claiming that the cause of the 
veteran's death was due to service.  Also on the form she 
indicated that she had lived with the veteran from before the 
date of their marriage - she specifically noted "July 2001" 
- to the date of the veteran's death.  

In a September 2002 rating decision, the RO granted the 
appellant's claim for Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318, on the basis 
that the veteran was service-connected for a disability at 
the 100 percent rate since May 1979.  The RO also denied 
service connection for the cause of the veteran's death, 
which is a decision that the appellant did not appeal.  In a 
September 2002 letter, the RO informed the appellant that she 
would not be paid DIC or death pension because she did not 
meet the eligibility requirements as a surviving spouse of 
the veteran.  

In a letter received in September 2002, the appellant 
expressed her disagreement with the RO's denial of her claim 
for VA death benefits.  She argued that she and the veteran 
lived together as husband and wife from July 2001 until the 
veteran's death and that they had postponed getting married 
in July out of respect for the veteran's children.  She 
stated that although they were married in a civil ceremony in 
March 2002, prior to that date they were in a common law 
marriage relationship, which is recognized by the state of 
Oklahoma where they resided.  

Also received in September 2002 were statements of the 
veteran's daughter (the executor of his estate) and an 
attorney for the appellant and veteran.  The daughter 
indicated that the veteran and appellant met "sometime in 
July 2001" and thereafter lived at the same address as man 
and wife.  She added that they did not marry until March 
2002, due to objections of the veteran's children.  The 
attorney stated that he had represented the veteran and the 
appellant (since "March 2001").  He stated that after 
several meetings with the veteran and appellant, the 
appellant moved in with the veteran on or about "June [redacted], 
2001," at which time the veteran expressed to him that they 
were to marry as soon as family issues could be resolved.  He 
noted that the veteran and appellant shared their lives 
together, to include establishing a joint bank account prior 
to their marriage.  It was his belief that the veteran and 
appellant intended to be husband and wife at the time they 
moved in together in "late June 2001."  This statement was 
again submitted in March 2003.  

In March 2003, the RO received VA Form 21-4170, Statement of 
Marital Relationship, on which the appellant indicated that 
she and the veteran lived as wife and husband in Oklahoma 
from July [redacted], 2001 to the date of his death.  

In March 2003, the RO received VA Form 21-4171, Supporting 
Statement Regarding Marriage, on which the veteran's daughter 
indicated that the veteran and appellant lived together as 
husband and wife from July [redacted], 2001 to the date of his death.  
She also noted that the veteran and the appellant met in June 
2001, in the month following the death of the veteran's first 
wife, and that they decided to marry and live together 
"right away."  

In March 2003, the RO received VA Form 21-4171, Supporting 
Statement Regarding Marriage, on which an attorney indicated 
that the veteran and appellant lived together as husband and 
wife from July [redacted], 2001 to the date of his death.  He noted 
that he observed the veteran and appellant socially and 
occasionally spoken with them in his office.  

In a letter received in March 2003, the appellant indicated 
that she and the veteran had planned to marry in August 2001, 
even though they had known each other a short time.  She 
stated that they lived together as man and wife beginning on 
July [redacted], 2001.  She indicated that they set up bank accounts 
together and that she gave the veteran her salary with which 
to pay bills.  

In a March 2003 administrative decision, the RO recognized a 
valid common law marriage between the veteran and the 
appellant beginning on July [redacted], 2001.  

In a substantive appeal filed in March 2003, the appellant 
stated that she and the veteran were together before July [redacted], 
2001, and that she merely chose that date on earlier forms 
because she did not "give any thought to days importance."  
She also described how the veteran's children objected to her 
relationship with the veteran and how she refrained from 
coming "to the house until evening in June after [she] knew 
the children weren't going to come to the house."  She 
desired the VA to "consider that [she] was with [the 
veteran] in June."  

In June 2004, the RO (Appeals Management Center in 
Washington, DC) received statements from two of the veteran's 
daughters, who indicated that the veteran and the appellant 
met in July 2001 and the appellant subsequently moved into a 
"guest house" on the property of the veteran.  They noted 
that they married in March 2002 and that, as husband and 
wife, the appellant remained in the guest house, never having 
moved into the veteran's residence.  They noted that several 
witnesses would attest to remarks spoken by the veteran 
before and on his deathbed to the effect that his marriage 
was never consummated, perhaps due to prescribed medications.  
One of the daughters enclosed additional documentation, to 
include copies of death certificates of the veteran and his 
first wife, the last will and testament of the veteran, and a 
quit claim deed (between the appellant and one of the 
veteran's daughters and her husband, regarding properly 
formerly owned by the veteran).  

B.  Legal Criteria

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1318, 1541 (West 2002); 
38 C.F.R. § 3.54 (2004).

Dependency and Indemnity Compensation benefits (DIC) under 38 
U.S.C.A. § 1318 also provides that benefits may be paid to 
the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated.  38 U.S.C.A. §§ 1304, 
1318 (West 2002); 38 C.F.R. § 3.54(c) (2004).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2004).  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2004).  For VA 
benefits purposes, the marriage must be valid under the laws 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c) (West 
2002); 38 C.F.R. § 3.1(j) (2004).  The appellant has the 
burden to establish her status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  38 
C.F.R. § 3.205(a).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as a result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a)(6).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Under the law of the State of Oklahoma, which recognizes 
common law marriages, a party asserting a common law marriage 
must prove the following elements:  an actual and mutual 
agreement between the spouses to be husband and wife; a 
permanent relationship; an exclusive relationship proved by 
cohabitation as man and wife; and the parties to the marriage 
must hold themselves out publicly as husband and wife.  
Matter of Stinchcom, 674 P.2d 26 (1983).  A common-law 
marriage must be established by evidence that is clear and 
convincing.  Id. at 29.

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
nevertheless be "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if:  (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2004).

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases whether there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common law marriage 
could be deemed valid. 

C.  Analysis

The appellant contends that she is in fact eligible for VA 
death benefits because she was married to the veteran at 
least one year before his death.  She acknowledges that her 
ceremonial marriage to the veteran, as evidenced by a 
marriage certificate, took place in March 2002, just four 
months prior to the veteran's death.  However, she maintains 
that she and the veteran had a valid common-law marriage for 
at least one year prior to the veteran's death.  

Applying VA law to the facts of the present case, the Board 
concludes that the appellant's marriage to the veteran, which 
took place less than one year prior to the veteran's death 
and produced no children either prior to or of the union, is 
a bar to VA death benefits.  

The record clearly shows that the appellant was married in 
March 2002, less than the requisite one year before the death 
of the veteran in early July 2003.  There was also no child 
born to them before the marriage or of the marriage.  
Further, the record clearly shows that the appellant has not 
met the requirement for DIC that the surviving spouse of a 
veteran who died on or after January 1, 1957 be married to 
the veteran before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the veteran's death was incurred or 
aggravated.  As noted, service connection for the cause of 
the veteran's death is not established.  Thus, for the above 
reasons, current VA law prohibits the appellant from 
receiving death benefits as the surviving spouse of the 
veteran.  38 U.S.C.A. §§ 1102, 1304, 1318, 1541 (West 2002); 
38 C.F.R. § 3.54 (2004).  

Congress has provided no exceptions to the controlling legal 
criteria, and the Board has no authority to disregard the 
statutory limitation on the award of death benefits where the 
marriage was less than one year prior to a veteran's death 
and no children were born either prior to or of the marriage.  
See 38 U.S.C.A. § 7104 (West 2002).  

The appellant argues emphatically that she and the veteran 
had entered into a common law marriage for the one year prior 
to his death, thus entitling her to recognition as a 
surviving spouse of the veteran for purposes of receiving VA 
death benefits.  As noted above, the validity of a marriage 
for VA purposes is determined based upon the law of the 
jurisdiction where the parties resided at the time of the 
marriage or when the rights to benefits accrued.  38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 38 C.F.R. § 3.1(j); see Sanders v. 
Brown, 6 Vet. App. 17 (1993).  

In this case, the record reflects that the appellant and the 
veteran resided, and were later married, in a civil ceremony 
in Oklahoma.  Thus, the state law of Oklahoma, where common 
law marital relationships are recognized, determines whether 
the appellant's relationship with the veteran is deemed a 
valid common law marriage.  In turning to the question of 
whether a common law marriage between the appellant and the 
veteran existed before the date of legal marriage in March 
2002, for purposes of 38 C.F.R. §§ 3.1(j) and 3.50(b), the 
Board finds that VA cannot recognize the veteran's and 
appellant's relationship as a valid marriage for VA benefits 
purposes prior to July [redacted], 2001.

In support of her claim, the appellant has submitted a 
written statement in September 2002 from an attorney, who 
indicated that the veteran and the appellant began residing 
together on or about June [redacted], 2001 at which time they had 
intended to be husband and wife and to marry after family 
issues had been resolved.  There is no other documentation 
that squarely supports the appellant's claim, because there 
is conflicting evidence as to precisely when, if ever, the 
veteran and the appellant began living together.  Indeed, the 
same attorney later noted on a form submitted in March 2003 
that the veteran and appellant began living together on July 
[redacted], 2001.  

The appellant herself, in fact, has furnished statements to 
the effect that she did not begin living with the veteran 
until late July 2001, which is less than a year prior to the 
veteran's death in early 2002.  For example, while in some 
statements she indicated that she began living with the 
veteran in July 2001, in other statements (VA Form 21-4170 
and in a letter, both received in March 2003) she furnished 
the specific date of July [redacted], 2001 as to when they began 
residing together.  Likewise, one of the veteran's daughters 
also stated that the veteran and the appellant began living 
together as man and wife both "sometime in July 2001" and 
on July [redacted], 2001 (VA Form 21-4171, received in March 2003).  
That same daughter also noted that the veteran and appellant 
met in June 2001 (some statements indicate July 2001) and 
that they decided to marry and live together very soon.  She 
further indicated, along with another of the veteran's 
daughters, in statements received in June 2004 that the 
veteran and the appellant never lived together, even after 
their ceremonial marriage in March 2002, because the 
appellant kept living in a guest house on the veteran's 
property.  

Thus, the evidence demonstrates that no one, not even the 
appellant herself, has been able to clarify when she and the 
veteran began living together, for the purpose of 
ascertaining the exact date of the commencement of a common 
law marriage.  Nevertheless, the evidence appears to indicate 
that a common law marriage began no earlier than July [redacted], 
2001, which was the determination of the RO in a March 2003 
administrative decision.  

The RO made attempts to obtain evidence from the appellant 
that would show that she and the veteran held themselves out 
to the public as being husband and wife prior to their actual 
ceremonial marriage in March 2002.  For example, in March 
2003, the RO requested that she submit supporting statements 
from two persons who had knowledge of her relationship with 
the veteran since it began.  In one statement, an attorney 
appeared to support her claim of a common law marital 
relationship at least one year prior to the veteran's death.  
However, on a VA form, the same attorney contradicted 
himself, indicating that the veteran and appellant did not 
reside together until July [redacted], 2001.  In the other submitted 
statement, the veteran's daughter did not appear to support 
her claim.  Further, in February 2004, the RO suggested that 
possible sources of evidence could include bank statements 
and correspondence reflecting that she and the veteran 
established joint accounts and began living together at least 
one year before the veteran's death in July 2002.  The 
appellant did not respond with any such documents.  

On the basis of the evidence of record, the Board cannot find 
that all of the requirements for a valid common law marriage 
in the State of Oklahoma have been met.  In particular, the 
Board does not believe that the appellant has established 
that she and the veteran had an actual and mutual agreement 
to be married in early July 2001, at least one year prior to 
the date of the veteran's death in early 2002.  While there 
is considerable conflict over when she and the veteran began 
cohabitating, if indeed they did (two of the veteran's 
daughter's suggest otherwise), in the Board's opinion, the 
weight of the evidence shows that they did not live together 
prior to late July 2001.  As to holding themselves out 
publicly as husband and wife beginning at least in early July 
2001, there is only the statement of the attorney who appears 
to support the appellant's claim.  There is no documentary 
evidence such as bank statements or correspondence reflecting 
that the appellant and the veteran established joint accounts 
to show that they considered themselves husband and wife 
prior to March 2002.  In fact, it was not until after the 
ceremonial marriage that the veteran notified VA in order to 
add the appellant to his disability compensation award.  In 
short, there is no contemporary documentary evidence of 
record that would support the appellant's assertion that she 
and the veteran held themselves out to their community as 
married persons prior to the civil ceremony in March 2002.  

The Board notes also that 38 C.F.R. § 3.205(b) clearly 
reflects that evidence meeting the requirement set forth in 
38 C.F.R. § 3.205(a)(6) is dispositive of the question of 
whether a valid common law marriage has been established only 
where there is no conflicting information.  There is a 
considerable amount of conflicting information as to whether 
any of the requisites for a valid common law marriage in the 
State of Oklahoma have been satisfied.  Accordingly, after 
weighing all of the evidence, the Board concludes that the 
evidence is insufficient to establish under the law of 
Oklahoma that a common law marriage existed and that the 
preponderance of the evidence of record is against the 
appellant's claim that she is entitled to recognition as 
surviving spouse of the veteran based on a common law 
marriage in Oklahoma.  38 U.S.C.A. § 103; 38 C.F.R. §§ 
3.1(j), 3.50.

Without regard to the above, where an attempted marriage is 
invalid by reason of legal impediment, a claimant may 
establish a "deemed valid" marriage under the provisions of 
38 C.F.R. § 3.52 if certain requirements are met, including 
the requirement of attempting marriage one year or more 
before the veteran's death and of continuous cohabitation 
from the date of attempting such marriage.  In this case, the 
evidence indicates that there were family issues that 
required resolution prior to the veteran and appellant 
marrying, but there is no indication of legal impediments 
that would have invalidated an attempted marriage after the 
death of the veteran's first wife in late May 2001.  Further, 
the evidence does not establish that the veteran and 
appellant resided together one year or more before his death.  
Accordingly, a "deemed valid" common law marriage has not 
been established in this case.

Absent evidence of an intent by the veteran and the appellant 
to enter into a common law relationship more than one year 
prior to the veteran's death, and absent evidence that they, 
in fact, lived together during that entire time frame, there 
is no basis to conclude that the appellant's relationship to 
the veteran constituted a marriage that can be deemed valid 
for VA purposes.

In this case, the benefit of the doubt doctrine is 
inapplicable because the issue on appeal involves the 
appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  




ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits is not 
established, and the appeal is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


